Case 2:20-cv-11815-SVW-KK Document 10 Filed 07/27/21 Page 1 of 1 Page ID #:42




 1                                                 -6
 2
 3
 4
 5
 6
                               UNITED STATES DISTRICT COURT
 7
                              CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10    JUAN CARLOS UITZ,                               Case No. CV 20-11815-SVW (KK)
11                                 Petitioner,
12                            v.                      JUDGMENT
13
      PEOPLE,
14
                                   Respondent.
15
16
17
           Pursuant to the Order Summarily Dismissing Action With Prejudice,
18
           IT IS HEREBY ADJUDGED that this action is DISMISSED with prejudice.
19
20
     Dated:   July 27, 2021
21                                               HONORABLE
                                                        R        STEPHEN
                                                                 STEPHE   EN V. WILSON
                                                 United States District Judge
22
23
24
25
26
27
28
